                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


KYLE SPUHLER and NICHOLE SPUHLER,
on behalf of themselves and all others
similarly situated,

       Plaintiffs,

     v.                                                  Case No. 16-CV-1149

STATE COLLECTION SERVICES, INC.,

      Defendant.


                                          ORDER


          On July 31, 2019, judgment was entered in favor of the plaintiffs and against the

defendant as to the plaintiffs’ 15 U.S.C. § 1692e and § 1692f claim that the collection letter

was misleading because it failed to provide notice of accruing interest. State Collection

appealed, and the United States Court of Appeals for the Seventh Circuit found that the

plaintiffs failed to show that they suffered a concrete injury from the challenged conduct;

thus, they lacked standing to sue based on the letters’ lack of a statement about interest.

(Docket # 165.) The Seventh Circuit vacated the judgment entered in favor of the plaintiffs

and remanded this case for further proceedings consistent with its opinion.

       Based upon the decision of the Seventh Circuit vacating this Court’s judgment dated

July 31, 2019 entering judgment in favor of the plaintiffs, IT IS HEREBY ORDERED that

the judgment entered in favor of the plaintiffs is VACATED. As the plaintiffs lack standing

to bring their claims, the plaintiffs’ claims are dismissed for lack of subject-matter

jurisdiction. The Clerk of Court will enter judgment accordingly.




           Case 2:16-cv-01149-NJ Filed 01/07/21 Page 1 of 2 Document 166
Dated at Milwaukee, Wisconsin this 7th day of January, 2021.


                                         BY
                                         BY THE COURT
                                                    T



                                         ___________________________
                                         ______________________________
                                                  JOSEPH
                                         NANCY JOSEP    PH
                                         United States Magistrate Judge




                                 2
  Case 2:16-cv-01149-NJ Filed 01/07/21 Page 2 of 2 Document 166
